DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US9284727) in view of Hakuta (US20180051462).
With respect to claim 1 McKnight discloses an acoustic panel, comprising:
A plurality of acoustic units, each acoustic unit including a subwavelength cell, an acoustic septum attached across the cell (1421 in figure 14c) and an acoustic backing (1422) attached across the cell behind the acoustic septum; wherein the acoustic units have uniform construction with the exception of some parameter (see figure 10a); and
In relation to the peak absorption frequency for each acoustic unit, the acoustic septum is a vibratory membrane and the acoustic backing in an anti vibration back plate (see columns 14 and 15), and the acoustic unit is acoustic impedance matched, whereby the acoustic unit is configured to substantially non-propogatively absorb frontal acoustic excitation at the peak absorption frequency using the acoustic septum and the acoustic backing. 
McKnight does not expressly discloses the variation of the parameter being the variation of cross sectional dimensions.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Hakuta to provide the variation in the parameters by means of varying the cross section as this would allow for the stacking and placing of the system in a way that used uniform space while varying the absorbed frequency.
With respect to claim 2 as best understood from the claim 2 requires similar shapes which are not congruent. This would be a matter of allowing for different sizing and constitute only the variation of all the lengths of the sides and not just two of them. This would have been an obvious matter. The variation of any of the dimensions would have been obvious to one of ordinary skill in the art before the time of the effective filing as such variation was already known (see for example Huang US20200143784), this would constitute only variation in size. 
With respect to claim 3 McKnight as modified by Hakuta further discloses (see Hakuta figure 4) wherein the acoustic units have rectangular cross-sections, uniform heights and uniform widths, and as part of the varying cross-sectional dimensions, the acoustic units have varying lengths.
With respect to claim 4 McKnight as modified by Hakuta further discloses wherein as part of the uniform constructions, the acoustic units have uniform height-wise portion acoustic septa and uniform height wise position acoustic backings (see McKnight figure 14g demonstrating such uniformity which is obvious to apply to the other embodiments thereof).
With respect to claim 5 McKnight as modified (see again figure 14g of McKnigth) further discloses wherein for each acoustic unit, the acoustic septum is attached across the cell at a depth, the cell is configured to rectify diffused frontal acoustic ex citation into normal frontal acoustic excitation, and as part of the uniform constructions, the acoustic units have uniform depth acoustic septa and uniform height-wise position acoustic backings.

With respect to claim 7 McKnight as modified further discloses wherein as part of the uniform construction the acoustic units have uniform material property across acoustic septa and uniform material property across acoustic backings (see again figure 14g regarding uniformity).
With respect to claim 8 McKnight as modified discloses the invention as claimed except expressly wherein the peak absorption frequencies are distributed across the claimed range.  The selection of such a range would have been an obvious matter of selection of the desired sound reduction. McKnight discloses a range including the claimed range, and as such would have been obvious to select the claimed range. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 9 regarding the impedance match to the air this would have been an obvious matter of tuning the system. The selection of such an impedance match would have been obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 10 as in above claims 8 and 9 the selection of such values would have been obvious to one of ordinary skill in the art.
With respect to claim 11 McKnight as modified by Hakuta discloses an acoustic panel comprising:
A plurality of acoustic units whose construction is based on a cellular panel that at eats partially forms a plurality of subwavelength, uniform height and varying cross sectional dimension cells (see Hakuta firgue 4), an acoustic septum layer (see 1421) layered ahead of the cellular panel (see Hakuta), 
The acoustic units have varying peak absorption frequencies based on the varying cross sectional dimension cells (see Hakuta figure 4); and 
In relation to the peak absorption frequency for each acoustic unit, the acoustic septum is a vibratory membrane and the acoustic backing is an anti vibratory back plate (see columns 14 and 5 of McKnight), and the acoustic unit is acoustic impedance matched, whereby the acoustic unit is configured to substantially non-propagatively  absorb frontal acoustic excitation at the peak absorption frequency using the acoustic septum and the acoustic backing.
With respect to claim 12 Hakuta figure 4 discloses an arrangement of the cells such that a single dimension is identical through a linear portion and the other varies, this would be obvious to apply to either the columns or the rows and as such the limitations of claim 12 are obvious in view of Hakuta figure 4.
With respect to claim 13 McKnight as modified discloses the invention as claimed except expressly wherein the peak absorption frequencies are distributed across the claimed range.  The selection of such a range would have been an obvious matter of selection of the desired sound reduction. McKnight discloses a range including the claimed range, and as such would have been obvious to select the claimed range. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 14 regarding the impedance match to the air this would have been an obvious matter of tuning the system. The selection of such an impedance match would have been 
With respect to claim 15 as in above claims 13 and 14 the selection of such values would have been obvious to one of ordinary skill in the art.
With respect to claim 16 McKnigth as modified by Hakuta discloses an acoustic panel comprising:”
A plurality of acoustic units whose construction is based on a plurality of subwavelength, rectangular cross section, uniform height and varying cross sectional dimension cells (see Hakuta figure 4) configured to rectify diffused frontal acoustic excitation into normal frontal acoustic excitation, the acoustic units respectively including cells, uniform depth, uniform thickness and uniform material property acoustic septa (see McKNight figure 14g regarding uniformity) attached across the cells, and uniform height-wise position, uniform thickness and uniform material property acoustic backings attached across the cells behind the acoustic septa; wherein
The acoustic units have varying peak absorption frequencies based on the varying cross-sectional dimension cells; and 
In relation to the peak absorption frequency for each acoustic unit, the acoustic septum is a vibratory membrane and the acoustic backing is an anti vibration back plate (see elements 1421 and 1422 and columns 14 and 15 of McKnight), and the acoustic unit is acoustic impedance matched, whereby the acoustic unit is configured to substantially non-propagatively absorb frontal acoustic excitation at the peak absorption frequency using the acoustic septum and the acoustic backing.
With respect to claim 17 McKnight as modified by Hakuta (see Hakuta figure 4) further discloses wherein the cells have uniform widths and vayering lengths.
With respect to claim 18 McKnight as modified discloses the invention as claimed except expressly wherein the peak absorption frequencies are distributed across the claimed range.  The 
With respect to claim 19 regarding the impedance match to the air this would have been an obvious matter of tuning the system. The selection of such an impedance match would have been obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 20 as in above claims 18 and 19 the selection of such values would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou (US20110240402) discloses a vibratory membrane absorber; Yang (US7395898) discloses a sound attenuating structure; and Huang (US20200143784) discloses an acoustic metamaterial of varying size similarly shaped cells. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837